Reinstated, Dismissed, and Opinion Filed October 26, 2016




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-01215-CV

                     IN RE TEXAS HEALTH RESOURCES, Relator

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 15-02252

                            MEMORANDUM OPINION
                        Before Justices Bridges, Myers, and Whitehill
                                Opinion by Justice Whitehill
       Before the Court is relator’s October 24, 2016 unopposed motion to reinstate and dismiss

original proceeding. We GRANT the motion, ORDER this original proceeding reinstated as of

this date, and DISMISS the original proceeding.




                                                  /s/Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
161215F.P05